[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                            ________________________     U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                  No. 11-14197                 APRIL 16, 2012
                              Non-Argument Calendar             JOHN LEY
                            ________________________             CLERK


                  D.C. Docket No. 8:11-cr-191-EAK-MAP-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus



EVANS PIERRE,
a.k.a. Chrismond Joseph,

                                                           Defendant-Appellant.


                           __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (April 16, 2012)

Before TJOFLAT, EDMONDSON and BARKETT, Circuit Judges.

PER CURIAM:
      Evans Pierre appeals his total 41-month sentence after pleading guilty to

illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2), and

entering the United States at a place or time other than designated by immigration

officers, in violation of 8 U.S.C. § 1325(a)(1). Pierre argues that his 41-month

sentence is unreasonable, because it was greater than necessary to achieve the

purposes of sentencing, and a downward variance to a 24-month sentence would

have accomplished the goals of 18 U.S.C. § 3553(a).

      Pierre was previously convicted of conspiracy to distribute cocaine base. In

that case, the sentencing court found that Pierre had received credible threats from

codefendants due to his cooperation with the government and had granted him a

four-level downward departure. After serving sentence for that offense and

following his deportation to Haiti, Pierre re-entered the United States because, he

claimed, those same codefendants were living in Haiti and continued to threaten

him. He argues that, because of this evidence of threats against him in Haiti, his

41-month sentence is unreasonable and the court should have granted a downward

variance to 24 months. Pierre argues that a sentence of 24 months would have

reflected the seriousness of the offense and accomplished all of the § 3553(a)

factors.




                                           2
      We review the reasonableness of a sentence under a deferential abuse of

discretion standard of review. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct.

586, 591, 169 L.Ed.2d 445 (2007). We may “set aside a sentence only if we

determine, after giving a full measure of deference to the sentencing judge, that

the sentence imposed truly is unreasonable.” United States v. Irey, 612 F.3d 1160,

1191 (11th Cir. 2010) (en banc), cert. denied, 131 S.Ct. 1813 (2011).

      A sentence is procedurally reasonable if the district court properly

calculated the guideline range, treated the Guidelines as advisory, considered the

§ 3553(a) factors, did not select a sentence based on clearly erroneous facts, and

adequately explained the chosen sentence. Gall, 552 U.S. at 51, 128 S.Ct. at 597.

Once we determine that a sentence is procedurally reasonable, we examine

whether the sentence was substantively reasonable in light of the totality of the

circumstances. Id. “The party challenging the sentence bears the burden to show it

is unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010), cert. denied, 131 S.Ct. 674 (2010).

Although we do not automatically presume a sentence falling within the guideline

range is reasonable, we ordinarily expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).




                                          3
      Here, the district court properly calculated the guideline range, based the

sentence on the undisputed facts set forth in the presentence investigation report,

and stated that it had considered the § 3553(a) factors. Further, Pierre’s 41-month

sentence was within the applicable guideline range and well below the statutory

maximum term of imprisonment. A sentence imposed well below the statutory

maximum penalty is another indicator of a reasonable sentence. United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      AFFIRMED.




                                          4